DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 12/26/2021 has been entered.  Claims 1, 4-9, and 12-24 remain pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

claim 17 has been amended to add the following combination of limitations, with emphasis added:
“… near-infrared pixels included in a display …”
“… near-infrared illuminator located in or on a bezel …”
“… image data using a camera of an electronic device …”

	However, there are no limitations that require the display, the bezel, and the camera to be part of the same electronic device.  The full scope of the claim includes species/embodiments where the bezel may be part a different electronic device, or the display may be part of a different electronic device, or the bezel may not be on the same device as the display, etc.   However, the original written description requires all of the display, bezel, and the camera to be included in the same electronic device.   That is, based on the original written description (abstract, specification, claims), applicant only invented one species of the claimed genus of claim 17, but not all species included in claim 17.  Refer to MPEP 2163(II)(A)(3)(a)(ii), which states:

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species”;

“A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)”;

“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)”;



Applicant was in possession, at the time of filing, of the display, bezel, and the camera being included in the same electronic device.   Beyond this scope of this embodiment, applicant was not in possession of the vast expanse of the scope of claim 17.   Claims 18-20, 23, and 24 are rejected by dependency.

The examiner suggests amending claim 17 as follows, or equivalently, in order to overcome this rejection which would result in the allowance of the application:

“ … causing one or more near-infrared pixels included in a display of an electronic device to output a first portion of near-infrared light;
causing at least one near-infrared illuminator located in or on a bezel of the electronic device to output a second portion of near-infrared light;
generating first image data using a camera of [[an]] the electronic device …”

Allowable Subject Matter
Claims 1, 4-9, 12-16, 21, and 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   Applicant has amended independent claim 1 to include the content of previously objected-to/allowable dependent claims 3/2, and independent claim 7 to include the content of previously objected-to/allowable dependent claim 11.   Claims 4-6, 8, 9, 12-16, 21, and 22 are dependent from these allowable claims.   Independent claim 17 has been equivalently amended and will be allowable when the rejection under 35 USC 112 above is overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665